The Chancellor.
The question as to the delivery up' of the note is res adjudicatur between these parties; that part of the decretal order having been appealed from and affirmed by the court of dernier resort. Where an order or decree which is appealed from does not reserve the right to apply for a modification thereof upon a new state of facts, in the nature of a rehearing, the appellant upon an affirmance of the order or decree must, if he wishes the question reheard in the court below upon a new state of facts, ask of the appellate court that the affirmance may be without prejudice to his right to apply to the court below for a rehearing and modification of the decree or order so affirmed.
The application of the defendants must therefore be denied, with costs.